A petition filed November 17, 1919, on behalf of J.M. Conley and Bess Conley, alleges in substance that they are illegally restrained of their liberty and imprisoned by Ben F. Faulkner, sheriff of Sequoyah county, that they are held in custody by virtue of a certain commitment issued by Joe Brandon, a justice of the peace, in and for district 9 of said county upon a preliminary examination had upon a complaint wherein petitioners were jointly charged with the murder of John Horn. It is averred that the proof is not evident nor is the presumption that they are guilty of said crime great. Attached to the petition are numerous affidavits and a transcript of the testimony taken upon the preliminary examination. The cause was submitted and on December 1919, it was considered, ordered, and adjudged that bail should be allowed in the sum of $15,000, each bond or bonds to be conditioned as by law required and the same to be approved by the court clerk of Sequoyah county, and upon the giving and approval of the same petitioner to be released from custody.